Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


Claims 1-20 filed on 04/27/2020 are pending.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), 




Claims 1, 3, 5, 10, 12, 14 and 19 rejected under 35 U.S.C. 102(a)(1)as being anticipated by Kim et al. (“Kim”) [U.S Patent Application Pub. 2013/0022118 A1]

Regarding claim 1, Kim meets the claim limitations as follows:
A method for video decoding in a decoder [Fig. 19: decoder 1900], comprising: 
decoding, by a processor, prediction information (i.e. ‘reconstruct motion information of current block reconstructed’) [Fig. 22: ‘S2210’; para. 0223, 0233] of a current block from a coded video bitstream (i.e. ‘encoded data’) [Fig. 19], the prediction information being indicative of an inter prediction mode (i.e. ‘motion information’) and a usage of a position (i.e. ‘pixels neighboring the current block … and the reference block selected based on motion information’) [Fig. 22: S2220; para. 0233; para. 0106, 0116: disclose ‘motion compensation coefficient usage information’ inserted in the encoded data wherein the motion compensation coefficient uses “neighboring pixels”] dependent prediction combination (PDPC) in the inter prediction mode;

calculating, by the processor, an intermediate value (i.e. ‘an average of the pixels neighboring the current block’) [para. 0106; Fig. 22: S2220] for a sample in the current block based on neighboring samples of the current block that are selected (i.e. ‘neighboring the current block’) [Fig. 16A-16B]; and

combining (i.e. ‘a difference’), by the processor, the intermediate value (i.e. ‘an average of the pixels neighboring the current block’) [Fig. 16A; para. 0106, 0223-0226, 0233] for the sample with an inter prediction value (i.e. ‘an average of the pixels neighboring the reference block’) [Fig. 16B; para. 0106, 0223-0226, 0233] of the sample to reconstruct the sample.


Regarding claim 3, Kim meets the claim limitations as follows:
The method of claim 1, further comprising: calculating, by the processor, the intermediate value (i.e. ‘an average of the pixels neighboring the current block’) [para. 0106; Fig. 22: S2220] independent of a process for calculating the inter prediction value of the sample (i.e. ‘an average of the pixels neighboring the reference block’) [Fig. 16B; para. 0106, 0223-0226, 0233. The pixels neighboring the current block used to calculate the intermediate value are independent of the pixels neighboring the reference block used to calculate the inter prediction value].


Regarding claim 5, Kim meets the claim limitations as follows:
(i.e. ‘an average of the pixels neighboring the current block’) [para. 0106; Fig. 22: S2220] for the sample in the current block based on the neighboring samples of at least a neighboring block that is in an inter prediction mode (i.e. ‘an average of the pixels neighboring the reference block’) [Fig. 16B; para. 0106, 0223-0226, 0233. The pixels neighboring the current block used to calculate the intermediate value are independent of the pixels neighboring the reference block used to calculate the inter prediction value].



Regarding claim 10, all claim limitations are set forth as claim 1 in the apparatus form and rejected as per discussion for claim 1.

Regarding claim 12, all claim limitations are set forth as claim 1 in the apparatus form and rejected as per discussion for claim 3.

Regarding claim 14, all claim limitations are set forth as claim 5 in the apparatus form and rejected as per discussion for claim 5.



.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 11 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Kim”) [U.S Patent Application Pub. 2013/0022118 A1] in view of Pham et al. (“Pham”) [US 2020/0221099 A1]


Kim does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising: calculating, by the processor, the intermediate value for the sample using a calculation module for PDPC of an intra prediction mode with zero value for intra prediction.
However in the same field of endeavor Pham discloses the deficient claim as follows: 
calculating, by the processor, the intermediate value for the sample using a calculation module for PDPC of an intra prediction mode with zero value for intra prediction [Fig. 11 discloses combining ‘704’ of W_intra ‘712’ and W_inter ’710; para. 0127; Fig. 10, para. 0096: disclose ‘W_intra is set to 0, ... there is no need for intra prediction in inter-intra blending’].
Kim and Pham are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Pham as motivation not to include intra-prediction in the “inter-intra blending” for bi-prediction because some neighboring pixels are not available to the current block in bi-prediction.




Regarding claim 11, all claim limitations are set forth as claim 2 in the apparatus form and rejected as per discussion for claim 2.


Regarding claim 20, all claim limitations are set forth as claim 2 in the form of ‘A non-transitory computer-readable medium storing instructions which when executed by a computer for video decoding’ and rejected as per discussion for claim 2.


Claims 4 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Kim”) [U.S Patent Application Pub. 2013/0022118 A1] in view of Said et al. (“Said”) [NPL Titled “Position Dependent Prediction Combination For Intra-Frame Video Coding”] further in view of Pham et al. (“Pham”) [US 2020/0221099 A1]


Regarding claim 4, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising: storing, in a memory device, at least a weight value used in the calculation of the intermediate value; and calculating, by the processor, weights for combining the intermediate value for the sample and the inter prediction value of the sample based on the stored weight value.
However in the same field of endeavor Said discloses the deficient claim as follows: 
storing, in a memory device, at least a weight value (i.e. ‘c[x,y] is a set of weights) [Section 3: Eq. 3] used in the calculation of the intermediate value (i.e. weighted reference pixels: pr and qs); and calculating, by the processor, weights for combining the intermediate value for the sample and the inter prediction value of the sample based on the stored weight value.
Kim and Said are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Said as motivation not to store a weight value for the inter prediction value [in view of Pham].
Neither Kim nor Said discloses explicitly the following claim limitations (emphasis added):
further comprising: storing, in a memory device, at least a weight value used in the calculation of the intermediate value; and calculating, by the processor, weights for combining the intermediate value for the sample and the inter prediction value of the sample based on the stored weight value.
However in the same field of endeavor Pham discloses the deficient claim as follows: 
storing, in a memory device, at least a weight value used in the calculation of the intermediate value; and calculating, by the processor, weights for combining the intermediate value for the sample and the inter prediction value of the sample based on the stored weight value [para. 0070: discloses “equal weights to combined the inter predicted samples and the intra predicted samples” to teach “weights for combining the intermediate value … based on the stored weight value”].
Kim, Said and Pham are combinable because they are from the same field of video compression.




Regarding claim 13, all claim limitations are set forth as claim 4 in the apparatus form and rejected as per discussion for claim 4.


Claims 6 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Kim”) [U.S Patent Application Pub. 2013/0022118 A1] in view of Auwera et al. (“Auwera”) [US 2019/0306513 A1]

Regarding claim 6, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising: excluding, by the processor, at least a neighboring block of the current block from the calculation of the intermediate value when the neighboring block is in at least one of an intra prediction mode and an intra block copy mode.
However in the same field of endeavor Auwera discloses the deficient claim as follows: 
excluding, by the processor, at least a neighboring block of the current block from the calculation of the intermediate value when the neighboring block is in at least [para. 0091: ‘to perform PDPC where the current block is intra predicted in an angular mode that excludes DC, planar, vertical, or horizontal modes’].
Kim and Auwera are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Auwera as motivation not to include in PDPC the intra-prediction modes: DC, planar, vertical or horizontal modes to avoid  technical complexity.


Regarding claim 15, all claim limitations are set forth as claim 6 in the apparatus form and rejected as per discussion for claim 6.


Claims 7 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Kim”) [U.S Patent Application Pub. 2013/0022118 A1] in view of Seregin et al. (“Seregin”) [US 2018/0262763 A1]

Regarding claim 7, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations (emphasis added):
when a block size of the current block fails to meet a block size requirement. 
However in the same field of endeavor Seregin discloses the deficient claim as follows: 
excluding, by the processor, the usage of PDPC on the current block when a block size of the current block fails to meet a block size requirement [para. 0131: ‘signal a PDPC mode flag for blocks with a size greater than or equal to a predetermined minimum size and smaller than a predetermined maximum block size’].
Kim and Seregin are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Seregin as motivation not to explicitly code in PDPC blocks with a required size so as to avoid  technical complexity.


Regarding claim 16, all claim limitations are set forth as claim 7 in the apparatus form and rejected as per discussion for claim 7.


Claims 8-9 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Kim (“Kim”) [U.S Patent Application Pub. 2013/0022118 A1] in view of Lee et al. (“Lee”) [US 2020/0204799 A1]

Regarding claim 8, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising: calculating, by the processor, the intermediate value for the sample in the current block based on first neighboring samples of the current block on a left side of the current block when the current block is located at one of a top CTU boundary and a top virtual pipeline data unit (VPDU) boundary. 
However in the same field of endeavor Lee discloses the deficient claim as follows: 
further comprising: calculating, by the processor, the intermediate value for the sample in the current block based on first neighboring samples of the current block on a left side of the current block [Fig. 8 shows neighboring samples ‘b’ on the left side of the coding block] when the current block is located at one of a top CTU boundary [Fig. 8 shows the coding block at a top CTU boundary] and a top virtual pipeline data unit (VPDU) boundary.
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to perform PDPC using neighboring samples on the left side of the current block so as to avoid  technical complexity.

Regarding claim 9, Kim meets the claim limitations set forth in claim 1.
Kim does not disclose explicitly the following claim limitations (emphasis added):
The method of claim 1, further comprising: calculating, by the processor, the intermediate value for the sample in the current block based on first neighboring samples of the current block on a top side of the current block when the current block is located at one of a left CTU boundary and a left virtual pipeline data unit (VPDU) boundary. 
However in the same field of endeavor Lee discloses the deficient claim as follows: 
further comprising: calculating, by the processor, the intermediate value for the sample in the current block based on first neighboring samples of the current block on a top side of the current block [Fig. 8 shows neighboring samples ‘c’ on the top side of the coding block] when the current block is located at one of a left CTU boundary [Fig. 8 shows the coding block at a left CTU boundary] and a left virtual pipeline data unit (VPDU) boundary.
Kim and Lee are combinable because they are from the same field of video compression.
It would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to combine teachings of Kim and Lee as motivation to perform PDPC using neighboring samples on the top side of the current block so as to avoid  technical complexity.





Regarding claim 18, all claim limitations are set forth as claim 9 in the apparatus form and rejected as per discussion for claim 9.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER D LE/
Primary Examiner, Art Unit 2488